Interim Decision 4k2704

MATTER. OF DEJONG

In Exclusion Proceedings
A-22461648
Decided by Board May 28, 1979
(1) In proceedings before the Board, an amicus curiae is not a party to the proceedings,
but is a participant only for the benefit of the Board in eases of general public interest,
and serves this purpose by making suggestions to the Board, by providing supplemental
assistance to existing parties and by insuring a complete presentation of difficult issues
so that the Board may reach a proper decision.
(2) In a motion to reconsider a Board decision, the moving party must be requesting
reconsideration of points previously raised by one of the parties and dealt with by the
Board in its decision.
(3) In a case involving the question of the jurisdiction of an immigration judge under
section 235(b) of the Act, 8 U.S. C. 1225(b), to consider the admissibility of alien
crewman, the Seafarer's International Union of North America had no right to move for
reconsideration of the Board's decision because it was not a party to the proceedings,
but participated in the proceedings only as an amicus curiae, and in addition, raised a
point not advanced by either party to the proceedings. See Knetsch v. United States ,
364 U.S. 361, 370 (1960).
In re: JOLLE DeJONG, Master of the Motor Tanker "DOSINA" and other crew members.
EXCLUDABLE: Act of 1952—Section 212(a)(20) [8 U.S.C. 1182(a)(20)]—Immigrantsnot in possession of immigrant visas
ON BEHALF OF APPLICANTS:
Howard Schulman, Esquire
Schulman, Abarbanel & Schlesinger
350 Fifth Avenue
New York, New York 10001

Counsel of record:
Donald L. Sapkir, Esquire
Edward D. Ranson, Esquire
Robert B. Yoshitomi, Esquire
Lillick, McHose & Charles
Two EmbareedPro Center
San Francisco, California 94111

Autcus CURIAE:
Richard H. Markowitz, Esquire
Markowitz & Glanstein
50 Broadway
New York, New York 10004

Carl C. David, Esquire
Alvord and Alvord
346 West 17th Street
New York, New York 10011

BY: Milhollan, Chairman; Maniatis, Appleman, and Maguire, Board Members. Board
Member Farb abstained.

739

Interim Decision #2704
In a decision dated July 11, 1977, an immigration judge found the
applicants, the master and 36 crewmen of the M/T "Dosina", inadmissible under section 212(a)(20) of the Immigration and Nationality Act, 8
U.S. C. 1182(a)(20), and ordered them excluded and deported. The immigration judge then certified his decision to this Board. In a decision
dated July 14, 1978, this Board reversed the immigration judge's decision and terminated the exclusion proceedings. The basis of this reversal was the Board's finding that the aliens involved were crewmen
within the meaning of section 101(a)(15)(D) of the Act, 8 U.S.C.
1101(a)(15)(D), and as such were not amenable to exclusion proceedings,
but rather only to the procedures set forth in section 252(a) of the Act, 8
U.S.C. 1282(a), governing crewmen specifically. The Seafarer's International Union of North America (SIUNA), which submitted a brief as
amicus curiae to the Board when the case was certified to the Board by
the immigration judge, now moves the Board to reconsider its decision
of July 14, 1978, reversing the immigration judge's decision. The motion
will be denied.
In its motion, the SIUNA has combined two objectives: its desire to
press the point that it is an interested party with standing in this case,
and its opposition to the Board's finding that. the immigration judge's
decision was incorrect.' Both of these objectives, however, have been
melded into one theory in essence: that reconsideration is mandated
because the economic interests of the Union's members are affected by

the decision. This proposition, however, tends to ignore the major issue
in dispute in the Board's decision. This issue was the question of the
immigration judge's jurisdiction to consider the admissibility of the alien
crewmen who had applied for temporary permission to land in the
United States.
The Board analyzed this question in two steps. The first was the
question of resolving whether or not the aliens involved were crei,vmen.
The Board concluded that they were, after considering the points raised
both on oral argument before the Board and in the various briefs filed by
the ship's crew, the Service, and several amicus curiae, among them the

SIUNA. The seond step was deciding whether or not the immigration
judge had jurisdiction under section 235(b) of the Act, 8 U.S.C. 1225(b),
to consider the admissibility of alien crewmen. Again, after considering
the points raised, the Board concluded that he did not, and ordered the
exclusion proceedings terminated.
This end result, the termination of the proceedings, it should be
pointed out, was the object of both the aliens involved and the Service,
who had contended from the beginning that the exclusion proceedings
-

We note that the file contains two motions with the same points contained in them, We

Iiave treated them as one.

740

Interim Decision #2704
had been improperly begun. The SIUNA became involved in the proceedings only as an amicus curiae pursuant to 8 C. F.R. 292.1(d) because the
Board considered the issues raised to be important. 2 In proceedings
before the Board, an amicus curiae is not a party to the proceedings but
is a participant only for the benefit of the Board in cases of general
public interest_ An amicus curiae serves this purpose by making
suggestions to the Board, by providing supplemental assistance to existing parties and by insuring a complete presentation of difficult issues so
that the Board may reach a proper decision. The Union here was never a
party to the proceedings and we do not consider the fact that an amicus
brief was filed sufficient grounds for the Union to enter a motion to
reconsider our decision. To do so, would be to allow the Union to reopen
the proceedings, an action to which neither the aliens involved nor the
Service have given their assent. We know of no legal principle which
would dictate such a result, particularly where the major contention of
the Union is not a point advanced in argument by the aliens involved, or
by the Service. See, Knetsch, v. United States, 364 U.S. 361, 370 (1960).
In addition, even if the union had the right to move for reconsideration, the motion would have to be considered defective. While, as
previously noted, the motion appears to combine two objectives, the
only basis for reconsideration offered is that the Union has substantial
economic interests in the matter, as the alien crewmen compete with
United States seamen for the same jobs and the interests of these

seamen have not been adequately represented in the proceedings. In
this regard, the Union contends that the regulatory function of exclusion
proceedings concerning aliens who seek employment in the United
States cannot be denied, and the primary purpose of the Immigration
and Nationality Act is to protect United States labor from the influx of
foreign labor.
While we will not pass judgment on these assertions, we must point
out that the economic effect of such alien crewmen was not the issue
before the Board. The question was a narrow one of the jurisdiction of
the immigration judge under the statute to consider an alien crewman's
admissibility when he has applied for temporary permission to land.
Under section 235(b) of the Act, an immigration judge clearly has no
such jurisdiction. The union does not address this issue in its motion to
reconsider. Even if we were to find that the Union had the right to file
such a motion, it has not asked the Board to reconsider the only two
points which were before the Board, namely whether or not the aliens
were crewmen, and if they were, whether or not the immigration judge
had the specified jurisdiction over them. The economic detriment to
"The Board may grant permission to appear, on a ease-by-ease basis, as amicus
canoe, to an attorney or to an organization represented by an attorney, if the public
interest will be served thereby."

741

Interim Decision #2704
United States seamen represented by the Union, caused by alien crewmen, is therefore irrelevant to the jurisdictional issue. The Union's
argument that its members' interests can only be protected if the
proceedings are reopened tends to assume that a purpose of the Board's
review was to protect these interests. This ignores the fact that the sole
purpose of our review was to insure that the Immigration and Nationality Act was properly interpreted as it related to the jurisdiction of

an immigration judge in regard to alien crewmen. For these reasons the
motion to reconsider will be denied.
ORDER: The motion is denied.
Board Member Ralph Farb abstained from consideration of this case_

742

